Case 2:18-cv-06081-JAK-SK Document 264-1 Filed 12/02/19 Page 1 of 4 Page ID #:3076




  1   Amy P. Lally (SBN 198555)
      alally@sidley.com
  2   Ellyce R. Cooper (SBN 204453)
      ecooper@sidley.com
  3   SIDLEY AUSTIN LLP
      1999 Avenue of the Stars, 17th Floor
  4   Los Angeles, CA 90067
      Telephone: +1 310 595-9500
  5   Facsimile: +1 310 595-9501
  6   Mark Rosenbaum (SBN 59940)
  7   mrosenbaum@publiccounsel.org
      Judy London (SBN 149431)
  8   jlondon@publiccounsel.org
      Talia Inlender (SBN 253796)
  9   tinlender@publiccounsel.org
 10   Alisa Hartz (SBN 285141)
      ahartz@publiccounsel.org
 11   Lucero Chavez (SBN 273531)
 12   lchavez@publiccounsel.org
      PUBLIC COUNSEL
 13   610 S. Ardmore Avenue
      Los Angeles, CA 90005
 14   Telephone: +1 213 385-2977
      Facsimile: +1 213 385-9089
 15
      Attorneys for Plaintiffs
 16   Additional Counsel on next page
 17                           UNITED STATES DISTRICT COURT
 18                         CENTRAL DISTRICT OF CALIFORNIA
 19   Ms. J.P., et al.,                       Case No. 2:18-cv-06081-JAK-SK
 20                 Plaintiffs,               Assigned to the Hon. John A. Kronstadt
                                              and the Hon. Steve Kim
 21          v.
                                              DECLARATION OF AMY P. LALLY
 22   WILLIAM P. BARR, et al.,                IN SUPPORT OF PLAINTIFFS’
                                              OPPOSITION TO DEFENDANTS’
 23                 Defendants.               EX PARTE APPLICATION TO STAY
                                              ALL PROCEEEDINGS PENDING
 24                                           APPEAL
 25
 26
 27
 28
       DECLARATION OF AMY P. LALLY IN SUPPORT OF PLTFS’ OPPOSITION TO DEFS’ EX
            PARTE APPLICATION TO STAY ALL PROCEEDINGS PENDING APPEAL
Case 2:18-cv-06081-JAK-SK Document 264-1 Filed 12/02/19 Page 2 of 4 Page ID #:3077



  1   Carter G. Phillips*                           Mark E. Haddad (SBN 205945)
  2   cphillips@sidley.com                          markhadd@usc.edu
      Jennifer J. Clark*                            Part-time Lecturer in Law
  3   jennifer.clark@sidley.com                     USC Gould School of Law**
  4   SIDLEY AUSTIN LLP                             University of Southern California
      1501 K Street, N.W.                           699 Exposition Blvd.
  5   Washington, D.C. 20005                        Los Angeles, CA 90089
  6   Telephone: +1 202 736-8000                    Telephone: +1 213 675-5957
      Facsimile: +1 202 736-8711
  7
  8   Michael Andolina*                             Luis Cortes Romero (SBN 310852)
      mandolina@sidley.com                          lcortes@ia-lc.com
  9
      Timothy Payne*                                Alma L. David (SBN 257676)
 10   tpayne@sidley.com                             adavid@ia-lc.com
      Kevin Fee*                                    IMMIGRANT ADVOCACY &
 11
      kfee@sidley.com                               LITIGATION CENTER, PLLC
 12   Daniel Craig*                                 19309 68th Avenue South, Suite R-102
      dcraig@sidley.com                             Kent, WA 98032
 13
      SIDLEY AUSTIN LLP                             Telephone: +1 253 872-4730
 14   One South Dearborn                            Facsimile: +1 253 237-1591
      Chicago, IL 60603
 15
      Telephone: +1 312 853-7000
 16   Facsimile: +1 312 853-7036
 17
      Sean A. Commons (SBN 217603)
 18   scommons@sidley.com
 19   Bridget S. Johnsen (SBN 210778)
      bjohnsen@sidley.com
 20   SIDLEY AUSTIN LLP
 21   555 West Fifth Street
      Los Angeles, CA 90013
 22   Telephone: +1 213 896-6000
 23   Facsimile: +1 213 896-6600

 24
      *Admitted pro hac vice
 25
 26   ** Institution listed for identification purposes only

 27
 28
                                         2
       DECLARATION OF AMY P. LALLY IN SUPPORT OF PLTFS’ OPPOSITION TO DEFS’ EX
            PARTE APPLICATION TO STAY ALL PROCEEDINGS PENDING APPEAL
Case 2:18-cv-06081-JAK-SK Document 264-1 Filed 12/02/19 Page 3 of 4 Page ID #:3078



  1           I, Amy P. Lally, declare and say as follows:
  2           1.    I am an attorney admitted to the bar of the United States District Court
  3   for the Central District of California. I am one of the attorneys for Plaintiffs in the
  4   above-entitled action. My business address is 1999 Avenue of the Stars, 17th Floor,
  5   Los Angeles, California 90067. I have personal knowledge of the information set
  6   forth in this declaration and, if called as a witness, I could and would testify
  7   competently thereto.
  8           2.    On November 27, 2019, the day before Thanksgiving, at 11:04 a.m. PST
  9   Defendants informed Plaintiffs that they would be filing an ex parte application for
 10   stay. Despite having not seen Defendants’ papers, Plaintiffs offered to set an
 11   abbreviated briefing schedule. Defendants informed Plaintiffs that they would not
 12   agree to such a schedule at 4:45 p.m. PST. A true and correct copy of the
 13   correspondence dated November 27, 2019 is attached hereto as Exhibit A.1
 14           I declare under penalty of perjury under the laws of the United States of
 15   America that the foregoing is true and correct.
 16           Executed on this 2nd date of December, 2019, at Los Angeles, California.
 17
 18                                           /s/ Amy P. Lally
                                              Amy P. Lally
 19
 20
 21
 22
 23
 24
 25
 26
      1
 27     Note that Exhibit A contains the full correspondence from November 27, 2019. As
      the ex parte notification was made by reply email, prior correspondence is included as
 28   well.
                                            3
          DECLARATION OF AMY P. LALLY IN SUPPORT OF PLTFS’ OPPOSITION TO DEFS’ EX
               PARTE APPLICATION TO STAY ALL PROCEEDINGS PENDING APPEAL
Case 2:18-cv-06081-JAK-SK Document 264-1 Filed 12/02/19 Page 4 of 4 Page ID #:3079



  1                              CERTIFICATE OF SERVICE
  2         I am employed in the County of Los Angeles, State of California. I am over the
  3   age of 18 years and not a party to the within action. My business address is 1999
  4   Avenue of the Stars, 17th Floor, Los Angeles, California 90067.
  5         On December 2, 2019, I served the foregoing document(s) described as
  6   DECLARATION OF AMY P. LALLY IN SUPPORT OF PLAINTIFFS’
  7   OPPOSITION TO DEFENDANTS’ EX PARTE APPLICATION TO STAY ALL
  8   PROCEEEDINGS PENDING APPEAL on all interested parties in this action by
  9   the method described below:
 10         I electronically filed the foregoing with the Clerk of District Court using its
 11   CM/ECF system, which electronically provides notice.
 12         I declare under penalty of perjury that the foregoing is true and correct.
 13
 14                                          /s/ Amy P. Lally
                                             Amy P. Lally
 15                                          Attorney for Plaintiffs
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                         4
       DECLARATION OF AMY P. LALLY IN SUPPORT OF PLTFS’ OPPOSITION TO DEFS’ EX
            PARTE APPLICATION TO STAY ALL PROCEEDINGS PENDING APPEAL
